DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claims 1-19 and withdrawn claim 20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The term ‘about’ in the claims render the scope of the particle size limitation unclear.  
For example, about 1 and about 50 (with regards to particle size) means that the composition with 1nm particles, composition with 50 X 50nm particles and composition with 1/50nm particles all provide for compositions are equivalent.   

Dependent claims do not cure the problem of the base claims. As such these are rejected as well. 

The recitation many generic terms/phrases such as ‘film forming polymer’ and “solubilizing agent” etc. render the scope of the claims vague.   Further in the context of the open-ended ‘comprising’ language, the scope of the claim 1 indefinite.  “Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.” The examiner points out the use of the term "comprising" in the instant Markush groupings causes the claims to be completely open-ended when, as stated above, a Markush grouping is "by its nature" a closed grouping of alternatives.  Therefore, the use of “comprising” in the instant Markush-type claims renders the claims indefinite. See  MPEP 2173.05(h.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3-20 of copending Application No. 16721165 (reference application) further in view of Elsohly,  US 20060257463, Murty, US 20110092583 and Whittle, US 20030021752 is maintained further in view of Wadhwa Brazilian Journal of Pharmaceutical Sciences, vol. 47, n. 3, 2011 and Truong AAPS PharmSciTech, Vol. 17, No. 2, April 2016 (# 2015). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter, particularly in view of the open-ended comprising language.  According to “Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). 

The active ingredients such as THC and CBD and the recited excipients inherently provide for HLB and particle size limitations of the conflicting claims.  Also see section Claim Rejections - 35 USC § 103 for what is/are known in the art. The cited references here, Elsohly,  US 20060257463, Murty, US 20110092583 and Whittle, US 20030021752 is maintained further in view of Wadhwa Brazilian Journal of Pharmaceutical Sciences, vol. 47, n. 3, 2011 and Truong AAPS PharmSciTech, Vol. 17, No. 2, April 2016 (# 2015) are invoked here as set forth in Graham v. John Deere. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Previously presented rejection of claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsohly, US 20060257463, Murty, US 20110092583 and Whittle, US 20030021752 is maintained further in view of Wadhwa Brazilian Journal of Pharmaceutical Sciences, vol. 47, n. 3, 2011 and Truong AAPS PharmSciTech, Vol. 17, No. 2, April 2016 (# 2015).  
Applicants arguments focus on the amendments to base claim 
    PNG
    media_image1.png
    54
    716
    media_image1.png
    Greyscale

In addition Applicant argues that 
    PNG
    media_image2.png
    53
    649
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    52
    650
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    20
    439
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    52
    664
    media_image5.png
    Greyscale


Response: 
Applicants arguments are not persuasive.  
Amended independent claims now includes additional limitation of HLB and particle size.   Contrary to applicants arguments these limitations are found in the cited references.  Thus description section of cited 20110092583 at paragraph [0192] and [201] as well as Background/Summary of cited 20030021752 at paragraph [020] provide HLB numbers in self-emulsifying compositions.  

In addition Examiner invokes Wadhwa and Truong references which teach optimizing HLB in self-emulsifying compositions.  
Wadhwa teaches Self-emulsifying therapeutic system: a potential approach for delivery of lipophilic drugs.  See page 449, column A first full paragraph and page 450 column B section under Surfactants.  At page 460, Wadhwa teaches how provides several examples of previously known compositions that benefit by optimized self-emulsifying compositions with optimized HLB.  Optimization of particle size in SEEDS formulations are found page 451 column B, page 458 column B, page 459 Column A. 
Wadhwa concludes page 460:
Advanced systems of this type include self-nanoemulsifying (SNEFs) and micro emulsifying (SMEFs) formulation systems which offer even greater advantages
in drug delivery owing to the particle size of the dispersed phase. Self-emulsifying formulations can be converted to solid oral dosage forms such as granules, pellets and
tablets with no effects, or only moderate effects, on the in vivo behavior of the systems. This characteristic of self-emulsifying systems is advantageous to formulators and is also convenient for patients. This improvement in otherwise known composition is responsive to, the ‘why’ issues raised in Applicant’s Remarks. 
Similar exemplification of improving previously known composition is found in Truong teaching. According to Truong, page 466 column B, For over a decade, self-emulsifying drug delivery systems (SEDDS) have been widely exploited to enhance the solubility,
dissolution, and/or oral bioavailability of poorly water soluble drugs (5–25). SEDDS are anhydrous, isotropic mixtures of oil(s), surfactant(s), the lipophilic drug, and co-surfactant(s) or co-solvent(s), which spontaneously form oil-in water emulsions upon aqueous dilution with gentle agitation. Also see page 468, section under Selection of SEDDS Components for the role of HLB.  See page 449 column B and page 470 A for optimization of particle size in SEDDS. 
As per disclosure page 2

    PNG
    media_image6.png
    135
    629
    media_image6.png
    Greyscale

Wadhwa and Truong generically and specifically teach many examples and rationale for   ‘how and why’ to address the above ‘challenge’ to arrive at alternate improved versions of cannabis compositions that has enormous$ market potential.  Arriving at alternate compositions of known active ingredients is the ‘why’ one of skill in the art would combine certain aspects known in prior art, especially given that the global cannabis market is projected to grow from $28.266 billion in 2021 to $197.74 billion in 2028.  Office actions need not present what are already well-known.   
Applicant did not argue about the components (cannabis and excipients) noted in the disintegrating film (the phrase appears 10 times in the previous action) compositions of the cited prior art.  As discussed in the previous action these overlap extensively the components found in the working examples of the instant disclosure.  There is no comparative data for secondary consideration.  
It is believed that Applicant is cognizant of options available when office actions are improper and fail to 
    PNG
    media_image7.png
    51
    608
    media_image7.png
    Greyscale



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625